Title: From John Adams to Aaron Black, 15 October 1811
From: Adams, John
To: Black, Aaron



Sir
Quincy October 15th 1811

On the receipt of your Letter of June 4th. I lost no time I communicating it to your Sister and your Neice. They have written you letters in answers which you will receive with this.
Your Brother was my next Neighbour for more than twenty years. We lived in harmony and Friendship. He lived and died esteemed and beloved by all who knew him.
His Estate which I understand is encumbered with heavy Debts he has left to his Widow after Payment of his debts, and several Legacies during her Life, and the reversion after her Decease, to his and your Neice, Miss Ann Hail a young Lady of promising Hopes and prospects.
Your Sister is a Lady who is every way worthy of her late Husband and your Neice is worthy of her Aunt who has spared no tenderness, Kindness, Care or Expence, I her Education or in providing for her Comfort and happiness. I hope this brief account will be satisfactory. I am Sir very respectfully your obedient / Servant,
J. Adams